DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/21/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 01/21/2022 responsive to the Office Action filed 10/25/2021 has been entered. Claims 6, 10-12 and 14 have been amended. Claims 10-17 were previously withdrawn. Claims 1-17 are pending in this application.

Response to Arguments

Claim 6 has been amended to address the new matter issue, thus the rejection of claim 6 under 112(a) has been withdrawn.
Applicant’s arguments, see Amendments pages 7-11 filed 01/21/2022, with respect to the rejection of claims 1 and 6 under 103 have been fully considered but are not persuasive.
Applicant argues that “Kuroda recites, in part, as follows: "PURPOSE: To make it possible to form a profiled pattern on a sheet surface in conformity with a printed pattern, by printing a prescribed pattern on the surface of a biaxially stretched thermoplastic resin sheet with an ultraviolet-curing resin ink, exposing the pattern to an ultraviolet ray, and then heating the sheet without stretching it… an object of the present invention is to provide a method for producing a resin sheet having a concave-convex pattern that is completely synchronized with a printed pattern while being simple. For at least the following reasons, Applicant respectfully submits that, because the modification to Kuroda proposed in the Office Action would render the invention in 
These arguments are found to be persuasive because:
Applicant misread the rejection in the office action mailed 10/25/2021 which has been maintained herein. In the rejection, the modified resin sheet in claim 1 comprises a base (Kuroda’s sheet 3) and a thermally expansive layer (Nishitsuji’s thermal expansion layer and an adhesive layer) since the Kuroda’s biaxially stretched thermoplastic resin base sheet 1 is replaced with Nishitsuji’s thermal expansion layer and an adhesive layer for the purpose of forming a three-dimensional image forming sheet, which is consistent with the purpose of Kuroda’s invention. While Kuroda teaches curing the printed pattern forming the ink on the biaxially stretched thermoplastic resin base sheet 1 and shrinking the unprinted region by heating after laminating the resin sheet 3 such that the resin sheet having an uneven pattern synchronized with the printed pattern is obtained (pg 3 li 91-99), Nishitsuji teaches heating a desired image 4 forming material having high light absorption by illuminating the light and expanding the portion corresponding to the image-forming portion of the thermal expansion layer 2 such that a three-dimensional object in which only the image-forming portion rises is obtained. Thus, Kuroda and Nishitsuji use different materials for the same purpose, and merely performs different methods for 

Applicant further argues that “Kuroda teaches that, when the resin sheet 3 is adhered and laminated on the base sheet 1 by thermal lamination, the base sheet 1 shrinks in the non-printed pattern portion during the thermal lamination, and the resin sheet 3 also shrinks in accordance with this… nothing has been found, or pointed to, in Nishitsuji which teaches or suggests that the thermal expansion layer 2 shrinks. Also, Nishitsuji expressly teaches that the thermal expansion layer 2 expands (e.g., stretches) when heated, which is contrary to the teachings in Kuroda regarding forming a concavo-convex pattern synchronized with a printed pattern.” (page 10)
These arguments are found to be persuasive because:
In the modified resin sheet the thermal expansion layer 2 does not shrink but expands because of printing a desired image on the surface of the thermal expansion layer by using an image forming material having high light absorption and selectively heating the printing portion. While Nishitsuji does show expanding the thermal expansion layer only toward the opposite side of the base material 1 (Figs. 3, 5, and 7) because the base material 1 has a rigidity sufficient to the closed so as not to expand toward the base material 1 when the thermal expansion layer 2 expands (pg 2 li 49-50), Kuroda teaches the resin sheet 3 which deforms in accordance with the deformation of the base sheet 1 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JPS59192530A_Machine Translation) in view of Nishitsuji (JPH02179789A_Machine Translation). Additional supporting evidences provided herewith by “Definition of Polyvinyl Chloride” on Wikipedia.org, https://en.wikipedia.org/wiki/Polyvinyl_chloride (2017), and “Definition of Thermoplastic elastomer” on Wikipedia.org, https://en.wikipedia.org/wiki/Thermoplastic_elastomer (2017).

With respect to claim 1, Kuroda teaches a formable resin sheet (Figs. 3 and 4) on which a profile pattern is formed (Abstract), comprising:
a base (“a sheet 3”) made from a resin (pg 3 li 91-93); and
a biaxially stretched thermoplastic resin base sheet 1 provided on a first side of the base (pg 3 li 91 and pg 1 li 24-25).
Kuroda further teaches that after the biaxially stretched resin base sheet 1 having a print pattern printed with the ultraviolet curable resin ink 2 is irradiated with ultraviolet rays from the front surface another resin sheet 3 is laminated on the back surface thereof, and then heating the sheet under non-stretching, when the stretched sheet substantially shrinks only the sheet portion having no printed pattern on the surface, and has a printed pattern on the surface, the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern (pg 3 li 81-83 and 91-98, Figs. 3 and 4).

Kuroda further teaches that the biaxially stretched thermoplastic resin base sheet 1 is not particularly limited, and has various additives, fillers, etc. (pg 1 li 29-34), but Kuroda is silent to a thermally expansive layer including a thermally expandable 
In the same field of endeavor, three-dimensional image forming sheet, Nishitsuji teaches that a three-dimensional image forming sheet comprises a sheet like base material 1 and a thermal expansion layer 2 which including heat-expansible microspheres 21 and a thermoplastic resin (pg 2 li 46 and 54-55), and in order to form a stereoscopic image on this sheet, as shown in FIG. 2, a desired image 4 is formed on the surface of the surface protective layer 3 by using an image forming material having high light absorption, then light is illuminated on the surface protective layer 3 side of the stereoscopic image forming sheet by a light irradiation device, as a result, the portion corresponding to the image-forming portion of the thermal expansion layer 2 is selectively heated due to the difference in light absorption, the thermally expandable microspheres 21 in that portion expand, and only the image-forming portion rises to form a three-dimensional object (pg 2 li 60-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Nishitsuji’s thermal expansion layer 2 for Kuroda’s resin base sheet 1 and additionally perform printing a desired image on the surface of the thermal expansion layer by using an image forming material having high KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Furthermore, Nishitsuji, in another embodiment, teaches that the base material comprises an adhesive layer 52, and only the release paper 51 is peeled off from the adhesive layer 52 so that it is attached to the window glass or the like of a car by 52 (pg 3 li 95-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adhesive layer between the thermal expansion layer and the base in order to peel off the base and attach the thermal expansion layer having the profiled pattern to other desired place.
Even if the combination does not specifically teach that a breaking strength of the thermally expansive layer is greater than a peeling strength of the thermally expansive layer from the base, since Nishitsuji teaches that the thermally expansive layer is detachable so peelable from the base, the one having ordinary skill in the art would have found it obvious to make a breaking strength of the thermally expansive layer greater than a peeling strength of the thermally expansive layer from the base for the purpose of peeling the thermally expansive layer off from the base. 
Furthermore, it is noted that this claimed limitation “the base deforms as the thermally expansive layer distends and the thermally expansive layer is made peelable In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, the combination as applied to claim 1 above does not explicitly teach that the breaking strength of the thermally expansive layer is at least two-times the peeling strength of the thermally expansive layer from the base. However, one would have found it obvious to select the optimum ratio between a breaking strength and a peeling strength of the thermally expansive layer by routine experimentation for the purpose of peeling the thermally expansive layer off from the base without any damage of the thermally expansive layer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 3, Kuroda as applied to claim 1 above teaches that the base (“3”) comprises a thermoplastic resin (“vinyl chloride resin”, pg 3 li 93-94, See “Definition of Polyvinyl Chloride” on Wikipedia.org, 2017). Kuroda also teaches a thermoplastic resin for a layer 1 (pg 1 li 24-25), and Nishitsuji as applied in the combination regarding claim 1 above teaches using a thermoplastic resin in the thermal expansion layer 2 as a binder (pg 2 li 55). Kuroda further teaches that the base sheet is not particularly limited, and for example, thermoplastic polyurethane resin (which is a well-known thermoplastic elastomer. See “Definition of Thermoplastic elastomer” on Wikipedia.org, 2017) are used (pg 1 li 32). Thus, one would have found it obvious to use thermoplastic polyurethane resin in the thermal expansion layer as a binder. 

With respect to claim 5, it is noted that the claim does not recite any positive structure of the formable resin sheet. Since Kuroda teaches that the base (“3”) is deformable in accordance with distension of the thermally expansive layer (“the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern”, pg 3 li 96-98, Figs. 3 and 4), the modified sheet in the combination inherently has the amount of deformation of the base and a distension height of the thermally expansive layer.

With respect to claim 6, Kuroda teaches a formable resin sheet (Figs. 3 and 4) on which a profile pattern is formed (Abstract), comprising:
a base (“a sheet 3”) made from a resin (pg 3 li 91-93); and
a biaxially stretched thermoplastic resin base sheet 1 provided on a first side of the base (pg 3 li 91 and pg 1 li 24-25).
Kuroda further teaches that after the biaxially stretched resin base sheet 1 having a print pattern printed with the ultraviolet curable resin ink 2 is irradiated with ultraviolet rays from the front surface another resin sheet 3 is laminated on the back surface thereof, and then heating the sheet under non-stretching, when the stretched sheet substantially shrinks only the sheet portion having no printed pattern on the surface, and has a printed pattern on the surface, the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern (pg 3 li 81-83 and 91-98, Figs. 3 and 4).

Kuroda further teaches that the biaxially stretched thermoplastic resin base sheet 1 is not particularly limited, and has various additives, fillers, etc. (pg 1 li 29-34), but Kuroda is silent to a thermally expansive layer including a thermally expandable material, an intermediate layer provided between the base and the thermally expansive layer, wherein  a peeling strength between the thermally expansive layer and the intermediate layer is at least a degree at which the intermediate layer is deformable in accordance with distension of the thermally expansive layer, a peeling strength between the intermediate layer and the base is at least a degree at which the base is deformable in accordance with distension of the thermally expansive layer, the peeling strength 
In the same field of endeavor, three-dimensional image forming sheet, Nishitsuji teaches that a three-dimensional image forming sheet comprises a sheet like base material 1 and a thermal expansion layer 2 which including heat-expansible microspheres 21 and a thermoplastic resin (pg 2 li 46 and 54-55), and in order to form a stereoscopic image on this sheet, as shown in FIG. 2, a desired image 4 is formed on the surface of the surface protective layer 3 by using an image forming material having high light absorption, then light is illuminated on the surface protective layer 3 side of the stereoscopic image forming sheet by a light irradiation device, as a result, the portion corresponding to the image-forming portion of the thermal expansion layer 2 is selectively heated due to the difference in light absorption, the thermally expandable microspheres 21 in that portion expand, and only the image-forming portion rises to form a three-dimensional object (pg 2 li 60-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Nishitsuji’s thermal expansion layer 2 for Kuroda’s resin base sheet 1 and additionally perform printing a desired image on the surface of the thermal expansion layer by using an image forming material having high light absorption and selectively heating the printing portion so as to make the thermally KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Furthermore, Nishitsuji, in another embodiment, teaches that the base material comprises an adhesive layer 52, and only the release paper 51 is peeled off from the adhesive layer 52 so that it is attached to the window glass or the like of a car by 52 (pg 3 li 95-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adhesive layer as the intermediate layer between the thermal expansion layer and the base in order to peel off the base and attach the thermal expansion layer having the profiled pattern to other desired place.
Even if the combination does not specifically teach that a peeling strength between the intermediate layer and the base is less than a peeling strength between the thermally expansive layer and the intermediate layer, since Nishitsuji teaches that the adhesive layer with the thermally expansive layer is detachable so peelable from the base, the one having ordinary skill in the art would have found it obvious to make a peeling strength between the intermediate layer and the base less than a peeling strength between the thermally expansive layer and the intermediate layer for the purpose of peeling the thermally expansive layer off from the base. 
Furthermore, it is noted that this claimed limitation “the base and the intermediate layer deform as the thermally expansive layer distends and the thermally expansive In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 7, Nishitsuji as applied in the combination regarding claim 6 above further teaches that the intermediate layer is an adhesive film that is a resin film with an adhesive applied to one side of the resin film (“The adhesive layer 52 is formed by applying an acrylic adhesive”, pg 3 li 86).

With respect to claim 8, even if Nishitsuji as applied in the combination regarding claim 7 is silent to the claimed range of an adhesive strength of the adhesive, since Nishitsuji teaches that the release layer 51 is peeled off from the adhesive 52 to attach the thermal expansion layer having the formed image to the window glass or car (pg 3 li 95-97), one would have found it obvious to select the optimum range of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 9, Kuroda as applied to claim 6 above further teaches that when a colored sheet is used for the resin sheet 3, this sheet can be used as a background for a printed pattern (pg 3 li 98-99). Even if Kuroda is silent to a color ink layer on a second side of the base, one would have found it obvious to separately provide a color ink layer on a second side of the base instead using a colored sheet for the base for the purpose of a background for a printed pattern, since it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JPS59192530A_Machine Translation) in view of Nishitsuji (JPH02179789A _Machine Translation) as applied to claim 1 above, and further in view of Hado et al. (JP2004299748A_ Machine Translation).

With respect to claim 4, Kuroda as applied to claim 1 above teaches that the base (“3”) is deformable in accordance with distension of the thermally expansive layer (“the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern”, pg 3 li 96-98, Figs. 3 and 4), but does not specifically teach that an amount of deformation in a height of the base when the base deforms is greater than a distension height of the thermally expansive layer when the thermally expansive layer is distended.
In the same field of endeavor, forming a molded product comprising foamed polymer resin sheet that expands with heating, Hado teaches that the foamed thermoplastic polymer resin layer 2 of the obtained heat-insulating paper molded article has an expansion ratio of about 8 times, a thickness of about 1.1 mm, and a molded article having a tray shape (11 cm long, 11 cm long) (Pa [0053] and Figs. 1-2), that is, a height of a protrusion of the base formed as a result of deformation of the base is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention. Further, Hado teaches that the elongation of the base allows for complicated molded products to be obtained (Pa [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the height of a protrusion of the base resulting from deformation to be greater than an amount of change in a thickness of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUNJU KIM/Examiner, Art Unit 1742